department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date of fice of chief_counsel number info release date conex-165348-04 cc tege eoeg et1 uil the honorable ---------------------- member u s house of representatives -------------------------------------- ---------------------------- dear congressman --------------- this letter is in response to your inquiry dated -------------------------- on behalf of your constituent --------------------------- which was a follow up to my letter dated ------------------ ------- i appreciate your continued interest in resolving ------------------tax issue and your concern about the appearance of bias you asked that we reexamine ---------------------- request for a determination of ---- eligibility to exclude ---- housing allowance from gross_income in light of the perceived similarities between the functions and qualifications of deacons as described in a letter_ruling and those of ---------------as --- ---------------- --------- i assure you that bias played absolutely no role in the determination not to provide a letter_ruling to -------------- the office_of_chief_counsel does not tolerate such bias which would violate our mission to serve america’s taxpayers fairly and with integrity by providing correct and impartial interpretation of the internal revenue laws and the highest quality legal advice and representation for the irs i take this issue very seriously and am available personally to discuss with you any concerns about the appearance of bias in my ---------------------- letter to you i invited ---------------to use our letter_ruling pre- submission conference procedures and meet with us in pre-submission conference to discuss the substantive or procedural issues related to ---- request i continue to extend this offer and i am available for such a conference should --------------- wish to discuss a letter_ruling request we do not charge a fee for a pre-submission conference ----------- ----------or -----representative can request a conference in writing or by telephone i have enclosed revproc_2005_1 section for more details on pre- submission conference procedures i am also providing additional information to further explain the tax issues involved in determining whether a taxpayer can exclude a housing allowance from gross_income and address your concerns about the perception of bias in this area i hope this additional information is helpful a minister_of_the_gospel may exclude from gross_income a housing allowance paid as part of compensation to the extent used to rent or provide a home and to the extent the allowance does not exceed the fair rental value although minister_of_the_gospel is phrased in christian terms the irs and the courts include people who are the equivalent of ministers in other religions to qualify for this exclusion the individual must first have the status of a minister secondly the housing allowance must be remuneration for services that are ordinarily the duties of a minister_of_the_gospel the irs held in revrul_59_270 that neither a minister of music nor a minister of education could exclude a rental allowance from gross_income when neither was an ordained minister although both were performing services related to the office and functions of a minister_of_the_gospel the position of the irs in this area involves balancing considerations of whether an individual has the status of a minister and whether the individual performs services as a minister this position is consistent with the code the regulations and court opinions that have considered the issue and is uniformly applied regardless of the specific religious beliefs involved for example sec_107 of the code and the underlying regulations require status as a minister in order to qualify for a housing allowance exclusion_from_gross_income each begins with in the case of a minister_of_the_gospel the underlying regulations sec_1_107-1 also incorporate sec_1_1402_c_-5 of the income_tax regulations which require that an individual be a duly ordained commissioned or licensed minister of a church or member of a religious_order i also point out a few court opinions requiring the inquiry into not only whether the individual performs services that are ordinarily the duties of a minister_of_the_gospel but also whether the taxpayer has the status as a minister in other words whether the individual’s church considered him a religious leader in 89_tc_922 the question before the u s tax_court was whether an ordained deacon was a minister for purposes of self-employment taxes in making this determination the court not only considered the services the taxpayer performed the ministration of sacerdotal functions the conduct of religious worship and the control conduct and maintenance of religious organizations that are under the authority of a church or church denomination as containing i n sec_1 c - b but also the taxpayer’s status as a minister whether the individual’s church considered him a religious leader in applying the three types of services the courts also consider whether the particular church or denomination recognizes the person as a minister or religious leader while the church's designation of a person as a minister standing alone is insufficient to determine whether he is a minister for self-employment_tax purposes it is an additional factor to be considered when the person performs all three types of services set forth in the regulations and is recognized as a minister or religious leader by his denomination as here that person is a minister for purposes of sec_1402 in this case a higher ecclesiastical authority in the united methodist church did ordain and license petitioner in indicating that he was not a self- appointed or self-proclaimed minister in haimowitz v commissioner tcmemo_1997_40 the u s tax_court considered the issue of whether an executive director of a temple later recognized as a fellow in synagogue administration by the synagogue administrators association qualified as a minister for housing allowance purposes in addition to concluding that the taxpayer did not meet the service requirements services that are ordinarily the duties of a minister_of_the_gospel of the regulations the court also noted that the taxpayer did not present any evidence that the temple considered him a religious leader accordingly the court concluded that the taxpayer failed to demonstrate he was a minister_of_the_gospel for federal tax purposes in 92_tc_199 the u s tax_court in considering whether the taxpayer was a minister for purposes of self-employment_tax stated that it must inquire in each case into not only whether the taxpayer is 'ordained commissioned or licensed' but also whether the taxpayer's duties and functions were appropriate for a 'duly ordained commissioned or licensed minister ' the court observed that t he statute of course requires that he must be ‘ordained commissioned or licensed’ as a minimum finally in 425_f2d_492 in affirming the tax_court the united_states court_of_appeals district of columbia circuit held that a professional employee of a religious denomination who did not have the status as a minister could not exclude from his gross_income the housing allowance that the employing denomination paid to both its ordained ministerial employees and its non-ordained employees the court quoted the underlying tax_court opinion which stated granting that petitioner performed services that are ordinarily the duties of a minister_of_the_gospel another requirement of the regulations is that petitioner be a minister_of_the_gospel specifically the regulations require him to be 'a duly ordained commissioned or licensed minister of a church or a member of a religious_order ' we do not think he is 'commissioned ' no congregation or other body of believers was committed to his charge petitioner here is merely a non-ordained church_employee the exclusion is granted by legislative grace to ministers of the gospel alone all persons who are not ministers are denied this grace the questions of whether an individual has both the status of a minister and performs services that are ordinarily the duties of a minister are difficult and intensely factual questions as a result this type of inquiry would not typically be an appropriate candidate for the private_letter_ruling process for example whether the services a minister performs are the ministration of sacerdotal functions or the conduct of religious worship depends on the tenets and practices of the particular church or church denomination and is an extremely fact-intensive inquiry however just because we decide not to make a determination on a taxpayer’s request does not mean that we necessarily take an adverse view of the transaction should ---------------wish to request a letter_ruling pre-submission conference on this issue to discuss a ruling on ---- status as a minister_of_the_gospel for federal tax purposes in order to make the conference as productive as possible --- should provide evidence regarding ---- status as a minister for example clear evidence or statements from the employing --------------- that it considers ----- one of its religious leaders and from ---- denominational authorities that --- -----------------is considered a member of the clergy ---- should also provide clear evidence from ---- --------------- that --- performs services that are ordinarily the duties of a minister_of_the_gospel for example the ministration of sacerdotal functions the conduct of religious worship-both of which depend on the tenets and practices of the particular church or church denomination- and the control conduct and maintenance of religious organizations under the authority of a church or church denomination ---------------might also consider the possibility of asking the employing --------------- to request the ruling regarding -----status and whether the housing allowance is payment for services that are ordinarily services of a minister_of_the_gospel in the ruling you mentioned the individual minister did not request the ruling the church did this factor may have helped to establish clearly the ministerial status of the deacons that letter_ruling held that three ordained deacons of a church qualified for the parsonage_allowance the church submitted the ruling_request regarding three ordained members of its clergy ordained deacons serving as the minister of education minister of music and minister of stewardship the church’s national conference had voted to establish the order of ordained deacons as clergy members in full connection while the experience in that situation affirmed the inherent difficulty in attempting rulings in this area we nonetheless in large part because of that have offered and continue to offer a pre-submission conference to -------------- in order to review further whether it is feasible to undertake the ruling --- seeks it may be more efficient to work directly with the organization that establishes an individual as its religious leader and decides which ministerial services the individual will perform rather than attempting to determine these facts through an individual this approach may also help address the related tax issues that the employing --------------- itself would face for example determining whether the employing church properly designated the housing allowance another requirement that must be met to exclude a housing allowance from gross_income and making sure the organization understands that wages paid to employee ministers are exempt from income_tax_withholding and taxes under the federal_insurance_contributions_act unlike most employees ministers must pay both halves of the social_security and medicare taxes under the self- employment contributions act again my office is available if ---------------would like to participate in a letter_ruling pre- submission conference i ask that --- remain mindful of the possibility that ultimately we may not be able to issue a ruling in this area however to help avoid that possibility as mentioned above ---------------should provide evidence that ---- --------------- considers --- ----- as an ---------------- one of its religious leaders that ---- employing --------------- considers the services --- performs for it as services as a minister_of_the_gospel and evidence from ---- denominational authorities that --- -----------------is considered a member of the clergy i look forward to meeting with ---------------regarding this issue if you have further questions please call me at --------------------- or ---------------------- id ------------- of my staff at -------------------- sincerely nancy j marks associate chief_counsel division counsel tax exempt government entities
